Citation Nr: 1603829	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection peripheral neuropathy of the feet, to include as secondary to the service-connected lumbar spine degenerative disc disease (DDD) disability.

2.  Entitlement to service connection for blurry vision, to include as secondary to the service-connected peripheral neuropathy/radiculopathy disability.

3.  Entitlement to service connection for blackouts, to include as secondary to the service-connected peripheral neuropathy/radiculopathy disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected peripheral neuropathy/radiculopathy disability.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in January 2014 for further evidentiary development of requesting outstanding post-service treatment and Social Security Administration disability records and to obtain VA examinations for the Veteran's disorders.  This was accomplished, and the claims were readjudicated in a July 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that in January 2014, the Board had also considered the issues of service connection for peripheral neuropathy of the left and right leg, to include as secondary to the service-connected lumbar spine disability.  In the January 2014 decision, the Board granted service connection for "left leg radiculopathy."  Moreover, while on remand, the AOJ granted service connection for "radiculopathy to the right thigh."  See July 2015 rating decision.  

VA law states that when it is not medically possible to distinguish between service-connected and nonservice-connected disabilities, all symptomatology of the latter must be deemed as part of the former.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The evidence in this case does not distinguish between peripheral neuropathy and radiculopathy, and therefore, all relevant symptoms pertaining to the Veteran's legs (which includes the thigh) will be attributed to radiculopathy (the service-connected disability).  Accordingly, the issues of service connection for peripheral neuropathy of the left and right leg are not before the Board for consideration as they have already been granted, albeit recharacterized as radiculopathy.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed peripheral neuropathy affecting his feet.

2.  Peripheral neuropathy of the feet was not chronic in service and did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of peripheral neuropathy of the feet have not been continuous since service separation.

4.  The Veteran's peripheral neuropathy of the feet are not caused or aggravated by the service-connected lumbar spine disability sustained during service.   

5.  The Veteran has not been diagnosed with a disability manifested by blurry vision or blackouts.  

6.  The Veteran has currently diagnosed erectile dysfunction.

7.  The Veteran's erectile dysfunction is not caused or aggravated by the service-connected peripheral neuropathy/radiculopathy disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection peripheral neuropathy of the feet, to include as secondary to service-connected lumbar spine degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection blurry vision, to include as secondary to the service-connected peripheral neuropathy/radiculopathy disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for service connection blackouts, to include as secondary to the service-connected peripheral neuropathy/radiculopathy disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  The criteria for service connection erectile dysfunction, to include as secondary to the service-connected peripheral neuropathy/radiculopathy disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letters dated in August and December 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in January 2010, September 2014, and July 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's reported in-service injuries, and provided a complete rationale for the opinions stated. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for blurry vision and blackouts.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that he has been diagnosed with a disability manifested by blurry vision or blackouts.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for blurred vision and blackouts is required as there is no evidence indicating that the Veteran's currently has diagnosed disorders.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of peripheral neuropathy (organic disease of the nervous system) is a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not been diagnosed with a disability manifested by blurry vision or blackouts.  Erectile dysfunction is not considered a chronic disease under 38 C.F.R. § 3.309(a); as such, those claims will be adjudicated using the general principles of service connection.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy of the Bilateral Feet

The Veteran contends that his peripheral neuropathy of the bilateral feet is secondary to his service-connected spine disability.  See December 2014 Appellate Brief Presentation; see also Veteran's statement dated in August 2015.  

Initially, the Board finds that the Veteran's peripheral neuropathy of the feet was not chronic in service.  Service treatment records reflect numerous complaints of back pain as a result of recurrent lumbar strains; however, peripheral neuropathy was not noted and there were no complaints, diagnosis, or treatment for peripheral neuropathy of the Veteran's feet.  Further, in a June 1975 service separation examination, there was no mention of peripheral neuropathy or any other foot disorder.  In the June 1975 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having had "foot trouble."  As such, the Board finds that symptoms of bilateral foot peripheral neuropathy were not chronic in service.  

Further, the Board finds that symptoms of bilateral foot peripheral neuropathy were not continuous since service separation and did not manifest to a compensable degree within one year of service separation.  The Veteran first sought treatment for symptoms relating to his feet in 1988, more than 10 years after service separation.  See June 1988 report from Dr. Meek.  A neurology consult was done in July 2009 by Dr. Morgeloff, Chief of Neurology, and the diagnosis was peripheral neuropathy secondary to diabetes.  This evidence demonstrates that the Veteran's bilateral foot peripheral neuropathy was first diagnosed many years after service; as such, it did not manifest to a compensable degree within one year of service separation.

Although the Veteran has asserted that his symptoms of bilateral foot numbness and cold/hot sensation have persisted since the in-service back injury (see Veteran's August 2015 statement), the Board finds that his statements are outweighed by other evidence of record.  The evidence shows that the Veteran first sought treatment for symptoms relating to his feet in June 1988, more than 10 years after service separation.  See June 1988 report from Dr. Meek.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for VA benefits, but did not mention any foot disorders or symptoms at any time prior to his current claim.  For example, in August 1975, one month following service separation, the Veteran filed a claim for VA compensation benefits for a lumbar strain and hearing loss.  He did not mention any symptoms or disorders relating to his feet.  This is further evidence that suggests to the Board that there was no pertinent symptomatology relating to his feet at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a foot disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a foot disability in service and a lack of bilateral foot symptomatology at the time he filed the other claims.  This Board finds that this evidence weighs against a finding of continuous peripheral neuropathy foot symptoms since service separation.

The Board next finds that the Veteran's bilateral foot peripheral neuropathy is not related to the in-service lumbar spine injury, that is, to his service-connected spine disability.  

The evidence includes a July 2009 evaluation from the Veteran's treating chiropractor, Dr. Plubell.  In the report it was noted that the Veteran had sustained a lumbar spine injury in service in 1974.  It was noted that he suffered from severe muscle spasms and pain.  Dr. Plubell further stated that "3-4 years following this injury" the Veteran began noticing numbness and pain in his feet.  Dr. Plubell diagnosed the Veteran with lumbosacral neuropathy/radiculopathy.  Further, and based on the Veteran's reports, Dr. Plubell noted that the Veteran's foot pain had been present since 1974.  

The evidence also includes a January 2010 VA peripheral nerves examination.  During the evaluation, the Veteran stated that he injured his back in 1974.  Pain was reported to have started after the injury in 1974.  The examiner diagnosed the Veteran with idiopathic polyneuropathy secondary to toxic metabolic factors such as diabetes mellitus type 2 causing pain and paresthesia in both lower extremities, reduced tendon reflexes and reduced sensation peripherally in both legs.  This was confirmed by nerve conduction velocity studies.  The examiner also noted that the Veteran's peripheral neuropathy was diagnosed as early as 1988 by a neurologist who also suspected a pre-diabetic condition.  Since then, the examiner noted that the Veteran's blood sugar levels had remained high as recorded in VA treatment records (i.e., 130 in 2006, 194 in 2007, 135 in 2007, 145 in 2008 and 151 in 2009).  According to the examiner all of these results pointed to a condition of mild diabetes or pre-diabetic condition.  However, as the Veteran's hemoglobin had remained normal, a diagnosis of diabetes mellitus officially was not made.  The examiner also stated that the Veteran had glucose intolerance or prediabetic condition and had refused to take Metformin for the condition.  In sum, the examiner opined that the Veteran's symptoms of tingling, numbness, and painful paresthesia in both lower extremities (which would include the feet) were as a result of peripheral neuropathy, which was "most probably secondary to diabetes mellitus."  The examiner further noted that the Veteran's peripheral neuropathy was "not related or secondary to lumbar spine condition."  The examiner explained that peripheral neuropathy usually occurred below the knee joints in the peripheral nerves of both lower extremities in a symmetrical manner.  The Veteran's lumbar spine did not go below the heel of the hip joints and therefore both were not related etiologically.

In a September 2014 VA examination, the Veteran's lumbar spine was evaluated as the Veteran complained of worsening symptoms.  The examiner noted that the Veteran described a decreasing sensation to absent sensation in a bilaterally symmetric pattern, beginning at the distal 4th of both forelegs, with decreased sensation in these areas diminishing down to complete absence of sensation, notably on the soles of both feet.  According to the September 2014 examiner, this sensory deficit was not in a radicular distribution, but in a stocking distribution.  It was further noted that the Veteran had been noted to have had this since the mid-1980s, on review of his records.  At that time, he was also noted to have had post-prandial blood sugars in the low 200 range, highly suggestive of diabetes.  Further, review of the Veteran's records showed that he had EMGs, which were suggestive of a diabetic or metabolically originating neuropathy, rather than a spinally originating radiculopathy.  According to the examiner, the loss of sensation in the Veteran's feet was more likely than not due to his diabetes.

The AOJ obtained a medical opinion regarding the Veteran's legs and feet in July 2015.  The examiner noted that the claims file had been reviewed.  The examiner opined that the Veteran's conditions (i.e., peripheral neuropathy of both feet and right leg) were less likely than not proximately due to or the result of the Veteran's service-connected spine disability.  The examiner explained that in a January 2010 report from neurologist Dr. Mehta, studies showed stocking peripheral neuropathy of both lower extremities in a symmetrical manner.  According to the July 2015 examiner, this condition was more likely related to an idiopathic condition, secondary to toxic metabolic factors such as diabetes mellitus type II.  The chronic low back pain with radicular pain into the thigh (whether it be right of left) would be related to the DDD of lumbar spine, as noted on MRI done in 2009.  Additionally the September 2014 VA examiner also found symmetrical peripheral neuropathy of the lower extremities related to a metabolic condition, but not related to DDD of lumbar spine.  Therefore, the examiner stated that it was less likely as not that the Veteran's DDD of lumbar spine caused or aggravated the peripheral neuropathy of both lower extremities.

The Board finds that the VA medical opinions obtained in this case are probative regarding the etiology of the Veteran's peripheral neuropathy of the feet.  The examiners thoroughly discussed the treatment records in the claims file, performed physical examinations of the Veteran's feet and lower extremities, and provided opinions supported by well-reasoned rationales.  

The Board also finds that the report from Dr. Plubell has limited probative value.  Although in the report it was noted that the Veteran's foot symptoms began 3 to 4 years after the in-service injury in 1974, in a later portion of the report, Dr. Plubell stated that they were present since 1974.  Further, Dr. Plubell did not appear to have reviewed the Veteran's claims file, which notes that the Veteran had a possibility of a pre-diabetic state as early as 1988.  See Dr. Bryan treatment record dated June 1988.   Moreover, Dr. Plubell noted that the Veteran had undergone a myelogram, and "given a diagnosis of peripheral neuropathy."  Although the June 1988 treatment record from Dr. Bryan showed that the Veteran had a neurological examination, which showed slight peripheral neuropathy to pin prick in the "legs," there was no diagnosis of peripheral neuropathy of the feet.  Further the June 1988 treatment record from Dr. Bryan actually shows that the Veteran had a "negative myelogram of the lumbar spine."  Lab work for the cause of the peripheral neuropathy was normal, except for "borderline diabetic stated with a fasting glucose of 117 and a 1 hour post prandial of 224."  Based on this evidence, the Board finds that the report from Dr. Plubell is of limited probative value as it was based, at least in part, on inaccurate factual premises.  

The Board has also considered the Veteran's statements asserting a nexus between his bilateral foot peripheral neuropathy and his service-connected lumbar spine disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of peripheral neuropathy.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Peripheral neuropathy is a complex disease process because of its multiple possible etiologies (e.g., type II diabetes mellitus).  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's peripheral neuropathy of the feet is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that bilateral foot peripheral neuropathy was not incurred in service, did not manifest to a compensable degree within one year of service separation, and is not caused or aggravated by his service-connected lumbar spine disability.  A preponderance of the evidence is against the claims for service connection for bilateral foot peripheral neuropathy and service connection for the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Blurry Vision and Blackouts

The Veteran contends that he has blurry vision and blackouts as a result of his peripheral neuropathy/radiculopathy.  As noted above, the Veteran was granted service connection for left leg radiculopathy during the January 2014 Board decision.  Moreover, the AOJ granted service connection for radiculopathy to the right thigh in a July 2015 rating decision.  The Veteran has not claimed, and the evidence does not otherwise suggest, that his blurry vision or blackouts are directly related to service.  As such, the Board will only address whether his blurry vision or blackouts are secondary to his service-connected disabilities.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not been diagnosed with a disability manifested by blurry vision or blackouts.  

Post-service VA and private treatment records do not show complaints, diagnoses, or treatment for blurry vision or blackouts.  In a September 2014 VA treatment record (in Virtual VA), it was noted that the Veteran was asked to contact the eye clinic for an eye exam.  This was noted in connection with his type II diabetes mellitus disorder.  A review of the evidence of record, to include the most recent July 2015 VA treatment record, does not show that the Veteran has been seen for an eye exam through VA.  The Veteran has not submitted any evidence since the January 2014 remand showing a currently diagnosed disorder manifested by blurry vision or blackouts.  

The remaining evidence of record does not show that the Veteran has been diagnosed with a disability manifested by blurry vision or blackouts.  

The Board has also considered the Veteran's statements regarding his complaints of blurry vision and blackouts.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with vision, such as blurriness and blackouts, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose an eye disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Moreover, the Board finds that blurriness and blackouts, without a diagnosed or identifiable underlying malady or condition, are not disabilities for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed disability manifested by blurry vision or blackouts.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claims for service connection for a disability manifested by blurry vision or blackouts, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction

The Veteran contends that he has erectile dysfunction as a result of his service-connected peripheral neuropathy/radiculopathy.  The Veteran has not claimed, and the evidence does not otherwise suggest, that his erectile dysfunction was directly related to service.  As such, the Board will only address whether his erectile dysfunction is secondary to his service-connected disabilities.

VA treatment records in May 2011 reflect that the Veteran was noted to have erectile dysfunction and was prescribed a trial of Viagra.  VA treatment records do not contain an opinion as to the etiology of the Veteran's erectile dysfunction disorder.

The evidence also includes a July 2015 VA medical opinion.  The examiner noted that the claims file had been reviewed.  During the evaluation, the Veteran reported that his erectile dysfunction was diagnosed in approximately 2010.  The examiner then stated that the Veteran was taking blood pressure medication, which the examiner noted could cause erectile dysfunction.  The examiner also stated that the Veteran was 65 years old and advancing age also contributed to the condition.  Therefore, the examiner opined that it was less likely than not that the Veteran's erectile dysfunction was related to his service-connected spine disability, which the Board finds would also include his lumbar spine-related radiculopathy.  

The Board has considered the Veteran's statements that his erectile dysfunction is related to his service-connected radiculopathy disabilities.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Erectile dysfunction is a medically complex disease process because of its multiple possible etiologies, (e.g., age, medications, diabetes mellitus, prostate disorders, etc.).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for erectile dysfunction as secondary to service-
connected peripheral neuropathy/radiculopathy disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection peripheral neuropathy of the feet, to include as secondary to service-connected lumbar spine degenerative disc disease, is denied. 

Service connection for blurry vision secondary to the service-connected peripheral neuropathy/radiculopathy is denied.

Service connection for blackouts secondary to the service-connected peripheral neuropathy/radiculopathy is denied.

Service connection for erectile dysfunction secondary to the service-connected peripheral neuropathy/radiculopathy is denied.


REMAND

The Veteran is seeking entitlement to a TDIU based on his service-connected disabilities.  As noted in the introduction section above, the Board granted service connection for left leg radiculopathy in January 2014.  Upon review of the record, it does not appear that the AOJ has implemented the Board's decision.  In other words, the Veteran has not been assigned a disability rating or effective date for the left leg radiculopathy disability.  Compare March 2010 rating decision with July 2015 rating decision.  The question of entitlement to a TDIU may be impacted by the rating assigned by the AOJ for the Veteran's service-connected left leg radiculopathy.  Therefore, the issue of entitlement to TDIU is remanded as it is intertwined with the implementation of the Board's January 2014 decision.

Accordingly, the case is REMANDED for the following actions:

1.  Implement the grant of service-connection for left leg radiculopathy as contained in the January 2014 Board decision, and assign a disability rating and effective date.

2.   Then, readjudicate the claim for entitlement to TDIU. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


